Citation Nr: 0720662	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-33 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from March 1979 to March 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified before the undersigned in October 2006.  
A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his October 2006 hearing, the veteran testified that he 
injured his hip while participating in repelling training in 
service.  Service medical records reflect that the veteran 
was treated for complaints of right hip pain in December 
1981.  When the veteran was seen by M.S.S., M.D. in January 
2006 for right hip pain, the veteran was diagnosed with 
osteoarthritis.  Based upon the physical examination of the 
veteran and the verbal history provided by the veteran, Dr. 
S. opined that the veteran's activities in the military and 
rappelling may have either exacerbated or injured the 
veteran's hip that in effect led to osteoarthritis.  

Given the evidence of record, the Board finds that further 
examination is warranted to decide the claim.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent and etiology of the 
claimed right hip disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  

        a) The examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the any current right 
hip disability is related to the 
veteran's service.
        
        b)  The VA examiner should offer a 
rationale for all opinions expressed and 
should also address the January 2006 
opinion offered by M.S.S., MD.  If an 
opinion cannot be provided without 
resorting to speculation, the examiner 
should so indicate.    
        
2.  Thereafter, readjudicate the 
veteran's claim.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



